                                                                 Case 8:20-cv-01929-CJC-ADS Document 1 Filed 10/06/20 Page 1 of 7 Page ID #:1


                                                                 1   JOHN E. PEER - State Bar No. 95978
                                                                     jpeer@wpdslaw.com
                                                                 2   DOUGLAS A. GREER – State Bar No. 129987
                                                                     dgreer@wpdslaw.com
                                                                 3   WOOLLS PEER DOLLINGER & SCHER
                                                                     A Professional Corporation
                                                                 4   One Wilshire Building
                                                                     624 South Grand Avenue, 22nd Floor
                                                                 5   Los Angeles, California 90017
                                                                     Telephone: (213) 629-1600
                                                                 6   Facsimile: (213) 629-1660
                                                                 7 Attorneys for Plaintiff
                                                                   A-ONE COMMERCIAL INSURANCE
                                                                 8 RISK RETENTION GROUP, INC.

                                                                 9                            UNITED STATES DISTRICT COURT
                                                                10                         CENTRAL DISTRICT OF CALIFORNIA
                                                                11
                                                                     A-ONE COMMERCIAL INSURANCE                    Case No.:
    One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                                12   RISK RETENTION GROUP, INC.
                                                                13               Plaintiff,                        COMPLAINT FOR
                  Los Angeles, California 90017




                                                                                                                   DECLARATORY RELIEF AND
                   A Professional Corporation




                                                                14    v.                                           RECOUPMENT
                                                                15 UNITED CLEAN TRUCKS, INC.;
                                                                   FRANCISCO JESUS ARRIERAN, an
                                                                16 individual; ALAIN MONTOYA
                                                                   ARBOLEDA, an individual; and
                                                                17 MICHAEL HONG LE, an individual

                                                                18
                                                                                 Defendants.
                                                                19

                                                                20
                                                                           Comes     now      plaintiff   A-ONE   COMMERCIAL             INSURANCE                RISK
                                                                21
                                                                     RETENTION GROUP, INC. (“A-ONE”), pursuant to Federal Rules of Civil
                                                                22
                                                                     Procedure Rule 57 and 28 U.S.C. § 2201, and alleges against defendants United Clean
                                                                23
                                                                     Trucks, Inc. (“UCT”); Francisco Jesus Arrieran (“Arrieran”); Alain Montoya
                                                                24
                                                                     Arboleda (“Arboleda”); and Michael Hong Le (“Le”) as follows:
                                                                25
                                                                                                          JURISDICTION
                                                                26
                                                                           1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332,
                                                                27
                                                                     because there is complete diversity of citizenship among the parties and because the
                                                                28
                                                                     amount in controversy, exclusive of interest and costs, exceeds $75,000.
                                                                                                                1
                                                                                                                                                               [CASE NO.:]
                                                                                                                      [COMPLAINT FOR DECLARATORY RELIEF AND RECOUPMENT]

778165.1
                                                                 Case 8:20-cv-01929-CJC-ADS Document 1 Filed 10/06/20 Page 2 of 7 Page ID #:2


                                                                 1         2.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(a)(2)
                                                                 2   because A-ONE’S insurance policy was issued in Wilmington, California and the
                                                                 3   claims at issue arose in this District.
                                                                 4         3.     At all times relevant hereto, plaintiff A-ONE was and is a risk retention
                                                                 5   group organized under the federal Liability Risk Retention Act of 1986 (“LRRA”). A-
                                                                 6   ONE was organized under the laws of the State of Tennessee and has its principal
                                                                 7   place of business in Nashville, Tennessee.
                                                                 8         4.     Defendant UTC was incorporated in California, and had or has its
                                                                 9   principal place of business in Wilmington, California. A-ONE is informed and
                                                                10   believes and thereon alleges that defendant UTC has had its license to operate
                                                                11   suspended by the California Franchise Tax Board.
    One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                                12         5.     A-ONE is informed and believes and thereon alleges that defendant
                                                                13   Arrieran is a resident of Orange County, CA and was Chief Executive Officer,
                  Los Angeles, California 90017
                   A Professional Corporation




                                                                14   Secretary, Chief Financial Officer, and Agent for Service of Process of UCT at the
                                                                15   time of the accident here in issue.
                                                                16         6.     A-ONE is informed and believes and thereon alleges that defendant
                                                                17   Arboleda is a California resident and was the driver of the motor vehicles involved in
                                                                18   the claim here in issue.
                                                                19         7.     A-ONE is informed and believes and thereon alleges that defendant Le is
                                                                20   a resident of Orange County, CA and was injured in the accident at issue in this matter
                                                                21   while employed by Orbit International, Inc. A-ONE includes Le as a defendant in this
                                                                22   action to bind him to the Court’s determination herein so as to preserve judicial
                                                                23   resources and bar any further lawsuit against A-ONE that would seek to re-litigate the
                                                                24   same issues addressed in this action.
                                                                25         8.     A-ONE is informed and believes and thereon alleges that at all relevant
                                                                26   times hereto defendant UCT was the alter ego of defendant Arrieran, and there exists
                                                                27   and at all times relevant hereto existed a unity of interest and ownership between UCT
                                                                28   and Arrieran such that any separateness between them ceased to exist in that
                                                                                                                  2
                                                                                                                                                                [CASE NO.:]
                                                                                                                       [COMPLAINT FOR DECLARATORY RELIEF AND RECOUPMENT]

778165.1
                                                                 Case 8:20-cv-01929-CJC-ADS Document 1 Filed 10/06/20 Page 3 of 7 Page ID #:3


                                                                 1   defendant Arrieran completely controlled, dominated, managed and operated UCT to
                                                                 2   suit his convenience.
                                                                 3                                GENERAL ALLEGATIONS
                                                                 4         9.     On or about August 30, 2019, defendant Le sustained serious injuries to
                                                                 5   his hand while in the process of assisting Arboleda at the West Basin Container
                                                                 6   Terminal at the Port of Long Beach.
                                                                 7         10.    Arboleda was an independent contractor hired by UCT to pick up a load
                                                                 8   of cargo at the Port. A-ONE is informed and believes and thereon alleges that
                                                                 9   defendant Arboleda drove his own tractor to the Port facility, where he picked up an
                                                                10   extendable trailer chassis to carry the freight to be picked up. Arboleda apparently
                                                                11   sought to extend the length of the trailer chassis from 40 to 45 feet and enlisted Orbit
    One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                                12   International truck driver defendant Le to assist in that extension. Unfortunately,
                                                                13   defendant Le’s hand became enmeshed during the trailer extension effort and his hand
                  Los Angeles, California 90017
                   A Professional Corporation




                                                                14   was seriously mangled.
                                                                15         11.    On July 27, 2020, Le sued driver Arboleda and UCT in Los Angeles
                                                                16   County Superior Court (20STCV28278) alleging negligence, negligence per se,
                                                                17   vicarious liability and negligent training.
                                                                18         12.    Plaintiff A-ONE issued Motor Carrier Liability Insurance Coverage
                                                                19   policy A-ONE 2019-2295 to UCT covering the period from April 1, 2019 to April 1,
                                                                20   2020. The policy provides a $1,000,000 per accident limit for A-ONE’s liability for
                                                                21   ‘bodily injury’ arising from the use of a ‘covered auto’, which is limited by the policy
                                                                22   symbol 67 to “Specifically Described Auto’s”.
                                                                23         13.    The policy includes “Scheduled Driver Endorsement” (form A1-AL-001
                                                                24   (11/17)), which provides A-ONE will not cover any loss in excess of the state
                                                                25   minimum financial responsibility requirements that involves a driver not identified on
                                                                26   the attached Driver Schedule. The only Scheduled Drivers on the A-ONE policy were
                                                                27   Anidar Jimenez, Javier Antonio Sobalvarro, and Andres Abraham Rodriquez (who
                                                                28   was added as a Backup Driver).
                                                                                                                   3
                                                                                                                                                                [CASE NO.:]
                                                                                                                       [COMPLAINT FOR DECLARATORY RELIEF AND RECOUPMENT]

778165.1
                                                                 Case 8:20-cv-01929-CJC-ADS Document 1 Filed 10/06/20 Page 4 of 7 Page ID #:4


                                                                 1         14.    The policy also requires the insured UCT to give A-ONE prompt notice
                                                                 2   of any accident or loss and further requires the insured to: “Cooperate with us in the
                                                                 3   investigation or settlement of the claim or defense against the ‘suit’.”
                                                                 4         15.    A-ONE received first notice of the accident involving Le and Arboleda
                                                                 5   on or about September 6, 2019. Since that tender, A-ONE has repeatedly requested
                                                                 6   relevant information from UCT, but has been unsuccessful in obtaining UCT’s
                                                                 7   assistance in the investigation and handling of the Le lawsuit, instead finding a
                                                                 8   complete absence of any cooperation from the insured.
                                                                 9         16.    A-ONE is informed and believes and thereon alleges that neither the
                                                                10   tractor Arboledo was driving at the time of the Le accident, nor the trailer Arboledo
                                                                11   attempted to pick up at the Port were “Specifically Described ‘Autos’” on A-ONE’s
    One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                                12   policy, which are defined as:
                                                                13         Only those ‘autos’ described in Item Three of the Declarations for
                  Los Angeles, California 90017
                   A Professional Corporation




                                                                14         which a premium charge is shown (and for Liability Coverage any
                                                                           ‘trailers’ you don’t own while attached to any power unit described in
                                                                15         Item Three).
                                                                16
                                                                           17.    Item Three of the Declarations page of the A-ONE policy includes only
                                                                17
                                                                     two vehicles:
                                                                18
                                                                                  1. 2008     International   Extra    Heavy        Truck        Tractor,       VIN        #
                                                                19
                                                                                     2HSDCAHR39C078125; and
                                                                20
                                                                                  2. 2009     International   Extra    Heavy        Truck        Tractor,       VIN        #
                                                                21
                                                                                     2HSCEAHR78C652696.
                                                                22
                                                                     A-ONE is informed and believes and on that basis alleges that neither vehicle
                                                                23
                                                                     identified in Item Three of the policy was involved in the Le accident.
                                                                24
                                                                           18.    A-ONE is informed and believes and thereon alleges that Arboleda was
                                                                25
                                                                     not a scheduled driver on A-ONE’s policy issued to UCT.
                                                                26
                                                                           19.    A-ONE policy 2019-2295 also attaches mandatory forms MCS-90 and
                                                                27
                                                                     DMV-67, which require A-ONE to indemnify members of the public injured by the
                                                                28
                                                                     insured’s negligent use, operation or maintenance of any vehicles used in the insured’s
                                                                                                                4
                                                                                                                                                                  [CASE NO.:]
                                                                                                                         [COMPLAINT FOR DECLARATORY RELIEF AND RECOUPMENT]

778165.1
                                                                 Case 8:20-cv-01929-CJC-ADS Document 1 Filed 10/06/20 Page 5 of 7 Page ID #:5


                                                                 1   commercial transportation business whether the specific vehicles are covered by the
                                                                 2   insurance policy or not up to the minimum financial responsibility requirements. In
                                                                 3   this case, A-ONE is informed and believes and on that basis alleges that the
                                                                 4   potentially applicable minimum financial responsibility limit for the Le claims is
                                                                 5   $750,000. Pursuant to MCS-90, DMV-67 and relevant federal and state laws, A-ONE
                                                                 6   has a right to recoup any payment it is required to make because of the application of
                                                                 7   the MCS-90 and DMV-67 endorsements from defendants Arrieran and UCT.
                                                                 8                                FIRST CLAIM FOR RELIEF
                                                                 9               (Declaratory Relief Against All Defendants – No Duty to Defend)
                                                                10         20.     A-ONE incorporates the allegations in paragraphs 1 through 18 above.
                                                                11         21.     An actual controversy has arisen and now exists between A-ONE on the
    One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                                12   one hand and defendants on the other hand as to A-ONE’s rights and obligations
                                                                13   under the Policy. A-ONE is informed and believes and on that basis alleges that
                  Los Angeles, California 90017
                   A Professional Corporation




                                                                14   defendants contend the claims asserted in the Le v. Arboleda; UTC, et al. action
                                                                15   (“Underlying Action”) are covered or potentially covered by the A-ONE policy. A-
                                                                16   ONE contends that because the vehicles involved in the Le accident were not
                                                                17   “Specifically Described ‘Autos’” in its policy, the provisions of policy 2019-2295
                                                                18   preclude any duty to defend Arboleda, Arrieran or UCT for any of the claims alleged
                                                                19   in the Underlying Action. A-ONE further believes that UCT’s complete failure to
                                                                20   cooperate in the investigation and defense of the Underlying action further precludes
                                                                21   any obligation to defend or indemnify any party under the policy.
                                                                22         22.     A-ONE’s reliance on these coverage defenses as a basis to establish non-
                                                                23   coverage in this action is expressly made without prejudice to its right to rely on other
                                                                24   policy terms, conditions and exclusions with respect to the claims raised in the
                                                                25   Underlying Action.
                                                                26         23.     A-ONE seeks a declaration that it owes no defense obligations under the
                                                                27   policy with respect to the Underlying Action.
                                                                28

                                                                                                                5
                                                                                                                                                                 [CASE NO.:]
                                                                                                                        [COMPLAINT FOR DECLARATORY RELIEF AND RECOUPMENT]

778165.1
                                                                 Case 8:20-cv-01929-CJC-ADS Document 1 Filed 10/06/20 Page 6 of 7 Page ID #:6


                                                                 1                             SECOND CLAIM FOR RELIEF
                                                                 2             (Declaratory Relief Against All Defendants – No Duty to Indemnify)
                                                                 3         24.    A-ONE incorporates the allegations in paragraphs 1 to 22 above.
                                                                 4         25.    An actual controversy has arisen and now exists between A-ONE on the
                                                                 5   one hand and defendants on the other hand as to A-ONE’s rights and obligations to
                                                                 6   provide indemnification under the policy. A-ONE is informed and believes and on
                                                                 7   that basis alleges that defendants contend that the claims asserted in the Underlying
                                                                 8   Action are covered by the A-ONE policy. A-ONE contends that the claims alleged in
                                                                 9   the Underlying Action are outside the scope of coverage provided by the policy
                                                                10   because the vehicles involved in the Le accident were not “Specifically Described
                                                                11   ‘Autos’” in its policy, and UCT’s complete failure to cooperate in the investigation
    One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                                12   and defense of the Underlying action further precludes coverage under the policy.
                                                                13         26.    A-ONE further contends that any liability it may owe for the Le accident
                  Los Angeles, California 90017
                   A Professional Corporation




                                                                14   would be limited by the application of the Named Driver endorsement of the policy.
                                                                15         27.    A-ONE’s reliance on these defenses as a basis to establish non-coverage
                                                                16   in this action is expressly made without prejudice to its right to rely on other policy
                                                                17   terms, conditions and exclusions with respect to the claims raised in the Underlying
                                                                18   Action.
                                                                19         28.    A-ONE seeks a declaration that its policy creates no obligations to
                                                                20   indemnify defendant Le under the policy with respect to the Underlying Action. A-
                                                                21   ONE further seeks a declaration regarding the effect, if any, of the attachment of
                                                                22   endorsements MCS-90 and DMV-67 on A-ONE’s obligations, if any, to defendant Le.
                                                                23                   THIRD CAUSE OF ACTION FOR RECOUPMENT
                                                                24                                    RE INDEMNITY
                                                                25                           (Against Arboleda, Arrieran, and UCT)
                                                                26         29.    A-ONE incorporates the allegations in paragraph 1 to 27 above.
                                                                27         30.    If A-ONE pays any amounts in settlement on behalf of Arboleda,
                                                                28   Arrieran or UCT or for a judgment against any of them in the Underlying Action
                                                                                                               6
                                                                                                                                                                [CASE NO.:]
                                                                                                                       [COMPLAINT FOR DECLARATORY RELIEF AND RECOUPMENT]

778165.1
                                                                 Case 8:20-cv-01929-CJC-ADS Document 1 Filed 10/06/20 Page 7 of 7 Page ID #:7


                                                                 1   based on the application of endorsements MCS-90 or DMV-67, A-ONE is entitled to
                                                                 2   recoup any such payments from its insureds by the specific terms of those
                                                                 3   endorsements, as well as federal and California law, including from Arrieran as Chief
                                                                 4   Executive Officer, Secretary and Chief Financial Officer of UCT.
                                                                 5         31.   A-ONE seeks a declaration requiring Arboleda, Arrieran and UCT to
                                                                 6   reimburse A-ONE for any payments A-ONE is required to make in settlement or
                                                                 7   judgment for claims not covered by its policy.
                                                                 8                                 PRAYER FOR RELIEF
                                                                 9         Wherefore, A-ONE prays for a judgment:
                                                                10         (1)   Declaring that A-ONE has no obligation under the policy to defend
                                                                11   Arboleda, Arrieran or UCT in the Underlying Action;
    One Wilshire Building, 624 South Grand Avenue, 22nd Floor




                                                                12         (2)   Declaring that A-ONE has no obligation under the policy to indemnify
                                                                13   defendant Le in the Underlying Action;
                  Los Angeles, California 90017
                   A Professional Corporation




                                                                14         (3)   For a declaration that A-ONE is entitled to reimbursement from
                                                                15   Arboleda, Arrieran and UCT for any payments or costs A-ONE is required to make in
                                                                16   the Underlying Action pursuant to the MCS-90 or DMV-67 endorsements.
                                                                17         (5)   For an award of A-ONE’s costs of suit;
                                                                18         (6)   For such additional relief as the Court deems just and proper.
                                                                19

                                                                20   DATED: October 5, 2020                   Respectfully submitted,
                                                                21                                            WOOLLS PEER DOLLINGER & SCHER
                                                                                                              A Professional Corporation
                                                                22

                                                                23                                            /s/ John E. Peer
                                                                                                              _______________________________
                                                                24                                             JOHN E. PEER
                                                                25                                            Attorneys for Plaintiff
                                                                                                              A-ONE COMMERCIAL INSURANCE
                                                                26                                            RISK RETENTION GROUP, INC.
                                                                27

                                                                28

                                                                                                               7
                                                                                                                                                               [CASE NO.:]
                                                                                                                      [COMPLAINT FOR DECLARATORY RELIEF AND RECOUPMENT]

778165.1
